DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,101,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent to Wang, et al. (US 2006/0279732 A1) in view of U.S. Patent Application Publication to Qu (US 2006/0036084 A1).
With respect to Claim 21, Wang teaches a portable spectrometric system for XRF analysis of a sample/analyte (Abstract and throughout disclosure) created by integrating a spectroscopic sensor (102) into a mobile device (104) and using an optical assembly, e.g., a grating (132), prism (130), or other components (118), in front of an optical image sensor on a mobile computing device, to provide separation of fluorescent emissions from a sample into an image indicative of a separated emission spectrum, captured by a device camera (122) and analyzed by a processor of said device (Paragraphs 36-39).
Wang is silent with respect to sample test surface/strip preparation and do not teach specific fluorescent indicator materials.
Qu teaches that a test surface, providing an SCN- fluorescent indicator for analysis of a sample for the presence of drugs and other substances (Paragraphs 35 and 60), comprises a product of coating at least a portion of a substrate with a solution comprising the SCN- fluorescent indicator and a polymeric solvent (Paragraphs 7, 8, 13, 45, and 59-76).
It would have been obvious, to one of ordinary skill in the art at the time of the inventive filing, to employ polymeric solvent and an SCN- indicator to a sample test surface to be used in spectrophotometric analysis, as suggested by Qu, in the apparatus of Wang, since such a process provides a more stable conglomeration of indicator in the sample, higher yield, and discrete spectral peaks that promote more accurate and sensitive analysis for drugs and other substances tested for in said sample, as suggested by Qu. (Paragraphs 3, 5-6, 35, 60, 63, and 64).
With respect to Claim 22, Qu further teaches a solution of the unknown substance in a solvent (Paragraphs 21-28).
With respect to Claim 23, Qu further teaches that the fluorescent indicator comprises a d10 metal salt wherein the d10 metal salt is coated by dipping the test surface into a solution of the d10 metal salt and a nitrogen-containing solvent, and thereafter the d10 metal salt coating has a thickness on the substrate in a range of from about 1 pm to about 1 mm, based on the amount and type of materials on said substrate and their known sizes (Paragraphs 21-28 and 30-36). 
Response to Arguments
Applicant’s arguments, see Applicant Amendment and Terminal Disclaimer, filed 01/25/2021, with respect to Double Patenting rejections of the claims and prior art rejections of Claims 1-20 have been fully considered and are persuasive.  The Double Patenting rejections of the claims and prior art rejections of Claims 1-20 have been overcome by the amendment and Terminal Disclaimer.
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
With respect to Claims 21-23, the Applicant asserts that Wang and Qu don’t teach the elements of the claimed invention as taught by Claim 1. (See Applicant Remarks, Page 12.) The examiner respectfully disagrees.
Claim 21 does not contain the subject matter of Claim 1 discussed in Applicant’s response.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a portable spectrometer system, comprising: a fluorimeter comprising: a housing having a plurality of interconnected walls at least partially surrounding a cavity, at least one of the interconnected walls being an exterior wall at-least one of the walls having an opening; a light source positioned in the cavity and adapted to emit light having a path; a support for receiving a test surface having a sample to be analyzed, the support located within the path of the light such that the light contacts the sample to cause an emission from a fluorescent indicator located at the support; and, an optical spectrum separation assembly positioned to: receive the emission from the fluorescent indicator, separate the emission into an emission spectrum having a path, and direct the separated emission spectrum through the an opening disposed on the exterior wall; a mobile computing device comprising: an optical sensor positioned to receive the separated emission spectrum passing through the opening and to generate an image indicative of the separated emission spectrum; and, a processor having instructions to analyze the image to determine the identity of an unknown substance within the sample.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the opening through which the optical spectrum separation assembly directs said separated emission spectrum through is located within the path of the separated emission spectrum, in the manner as required by Claim 1.
Claims 2-20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/31/2021